Citation Nr: 0433873	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
mixed astigmatism with questionable meridional amblyopia, 
left eye, ruptured vessel and removal of foreign body 
associated with hypertension with coronary artery disease.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
asbestos exposure, now claimed as asbestosis.  

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
chronic cough.  

4.  Entitlement to service connection for a ventral hernia 
due to service-connected bronchitis and manifestation of 
chest pain.  

5.  Entitlement to a rating in excess of 10 percent for 
hypertension with coronary artery disease.  

6.  Entitlement to a rating in excess of 10 percent for soft 
tissue mass, lipoma, plantar surface of the right heel.  

7.  Entitlement to a rating in excess of 10 percent for 
plantar calcaneal spur, left foot, status post resection.  

8.  Entitlement to a rating in excess of 10 percent for 
chondromalcia of the left knee.  

9.  Entitlement to a compensable rating for chronic 
bronchitis with manifestation of the chest pain.  

10.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his sister


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
December 1996.  


This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The January 2003 rating decision denied reopening the claim 
of entitlement to service connection for mixed astigmatism 
with questionable meridional amblyopia left eye; ruptured 
vessel and removal of foreign body; denied reopening the 
claim of entitlement to service connection for asbestos 
exposure (now claimed as asbestosis); denied reopening the 
claim of entitlement to service connection for chronic cough; 
and denied entitlement to service connection for a ventral 
hernia due to service-connected bronchitis and manifestation 
of chest pain.  The January 2003 rating decision also 
continued the 10 percent rating for hypertension with 
coronary artery disease; the 10 percent rating for soft 
tissue mass, lipoma, plantar surface of the right heel; the 
10 percent rating for plantar calcaneal spur, left foot, 
status post resection; the 10 percent rating for 
chondromalcia of the left knee; the noncompensable rating for 
chronic bronchitis with manifestation of chest pain; and 
denied entitlement to TDIU.  

The issue of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for mixed astigmatism with questionable meridional 
amblyopia, left eye, ruptured vessel and removal of foreign 
body associated with hypertension with coronary artery 
disease; the issue of whether new and material evidence has 
been presented to reopen the claim of entitlement to service 
connection for a chronic cough; the issue of entitlement to 
service connection for a ventral hernia due to service-
connected bronchitis and manifestation of chest pain; the 
issues of entitlement to increased ratings for hypertension 
with coronary artery disease; soft tissue mass, lipoma, 
plantar surface of the right heel; plantar calcaneal spur, 
left foot, status post resection; chondromalcia of the left 
knee; and chronic bronchitis with manifestations of the chest 
pain; and the issue of entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  The May 1997 rating decision denied entitlement to 
service connection for asbestos exposure; the veteran was 
advised of this decision by letter dated June 5, 1997, and he 
did not appeal.  

2.  The evidence received since the final May 1997 rating 
decision includes an October 1997 private medical opinion 
that the veteran suffers from asbestos-related pleural 
disease resulting from exposure to asbestos during his 
seafaring employment.  


CONCLUSIONS OF LAW

1.  The May 1997 rating decision, which denied entitlement to 
service connection for asbestos exposure, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302 (2003).  

2.  Evidence received since the final May 1997 rating 
decision is new and material; the claim of entitlement to 
service connection for asbestos exposure is reopened.  
38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  

3.  A disability due to asbestos exposure was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a VA general medical examination in July 
1997, a VA nontuberculosis examination in October 1997, and a 
VA respiratory examination in November 2002.  The veteran and 
his representative filed several lay statements with the RO, 
and the veteran, his wife, and his sister provided sworn 
testimony at a September 2004 video hearing before the Board.  

The RO's July 2002 letter, the July 2003 statement of the 
case and the August 2004 supplemental statement of the case 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The RO's July 2002 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
two years and four months since July 2002, the veteran has 
presented additional medical records and lay statements that 
will be considered in this appeal.  It is obvious that the 
veteran understood that evidence presented more than 60 days 
after the July 2002 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
asbestos exposure, now claimed as asbestosis

The May 1997 rating decision, which denied entitlement to 
service connection for asbestos exposure, was based on the 
evidence at the time, which included a formal application, 
lay statements, service department records, and service 
medical records.  

In a January 1997 formal application and lay statements, the 
veteran asserted that he had been exposed to asbestos while 
working on a ship during service.  Service department records 
showed that he had performed refrigeration and air 
conditioning work during service.  

Service medical records showed that the veteran's lungs were 
deemed normal at military examinations in November 1980, 
March 1987, November 1987, January 1988, August 1989, and 
November 1993.  In December 1989, the veteran reported being 
exposed to asbestos for two weeks while aboard ship in Hawaii 
sometime in 1980 or 1981.  

The May 1997 rating decision was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated June 5, 1997, and he 
did not appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 
20.200, 20.201, 20.202, 20.302.  After the veteran filed an 
informal application to reopen the claim, the January 2003 
rating decision denied reopening the claim of entitlement to 
service connection for asbestos exposure, and the veteran 
perfected a timely appeal.  

Fortunately, the veteran has presented new and material 
evidence to warrant reopening the claim.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means existing evidence not previously presented to 
agency decisionmakers, which by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

The evidence received since the final May 1997 rating 
decision includes an October 1997 private medical opinion 
that the veteran suffers from asbestos-related pleural 
disease resulting from exposure to asbestos during his 
seafaring employment.  In October 1997, a private physician 
opined that review of the data revealed that the veteran 
served aboard public ships and that his service history 
spanned some 13 years.  There were chest films with findings 
of bilateral pleural thickening, shortness of breath, 
tightness in the chest, and noticeable cough evident from the 
clinical data.  Shipboard exposure to loose asbestos fibers 
during the veteran's seafaring employment was amply 
indicative of his present malady being caused by the asbestos 
toxin exposure incident to his sailing occupation.  To a 
responsible degree of medical certainty, the private 
physician opined that the veteran suffered from asbestos-
related pleural disease present bilaterally.  In other words, 
when considered with the previous evidence of record, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  

For the veteran to establish service connection for asbestos 
exposure, the evidence must demonstrate that asbestos 
exposure was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306 (2003).  To establish direct 
service connection, the veteran must present evidence of a 
current disability, show in-service manifestation of asbestos 
exposure, and provide a nexus opinion by a medical 
professional that a current disability resulted from the in-
service asbestos exposure.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran has shown that he has a disability resulting from 
asbestos exposure.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The October 1997 private physician opined that the 
veteran suffered from asbestos-related pleural disease.  

Although service medical records show no diagnosis or 
treatment for a disability resulting from asbestos exposure, 
the veteran did file a report of medical history in December 
1989, in which he reported being exposed to asbestos for two 
weeks while aboard ship in Hawaii sometime in 1980 or 1981.  
In any event, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

Thus, entitlement to service connection turns upon whether a 
medical professional has stated a medical opinion that a 
current disability resulted from in-service exposure to 
asbestos.  See Hickson, 12 Vet. App. at 253.  In this case, 
because the evidence is in approximate balance for and 
against service connection, service connection will be 
granted.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A § 5107; 38 C.F.R. 
§ 3.102 (2003).  

Against service connection, an October 1998 VA physician 
opined that, while the veteran continued to have chronic 
cough with some shortness of breath, the veteran did not have 
any asbestos -related lung disease or any significant risk of 
developing one.  In support of service connection, however, 
the October 1997 private physician opined that the veteran 
suffered from asbestos-related pleural disease resulting from 
exposure to asbestos during his seafaring employment.  At 
least a preponderance of the evidence supports the claim, and 
entitlement to service connection must be granted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for asbestos exposure, now 
claimed as asbestosis, is reopened, and entitlement to 
service connection for a disability due to asbestos exposure 
is granted.  


REMAND

A remand is necessary to obtain current VA hypertension, 
feet, knee, and chest examinations to determine the current 
severity of the veteran's service-connected hypertension with 
coronary artery disease; soft tissue mass, lipoma, plantar 
surface of the right heel; plantar calcaneal spur, left foot, 
status post resection; chondromalcia of the left knee; and 
chronic bronchitis with manifestations of the chest pain.  
See 38 U.S.C.A. § 5103A (West 2002); Charles v. Principi, 
16 Vet. App. 370, 375 (2002).  Reexamination will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  See 38 C.F.R. § 3.327 
(2003); also see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2003).  
To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  The last VA examinations of the 
veteran's hypertension, feet, and chest took place two years 
ago, in November 2002, and VA examinations of the left knee 
within the past two years failed to include ranges of motion.  
A remand is necessary to schedule new VA hypertension, feet, 
knee, and chest examinations for the veteran.  The Board 
further notes that the representative's January 2004 
statement requested a new VA examination if the medical 
evidence was insufficient for rating purposes.  The issue of 
whether new and material evidence has been presented to 
reopen the claims of entitlement to service connection for 
mixed astigmatism with questionable meridional amblyopia, 
left eye, ruptured vessel and removal of foreign body 
associated with hypertension with coronary artery disease and 
for a chronic cough, the issue of entitlement to service 
connection for a ventral hernia due to service-connected 
bronchitis and manifestation of chest pain, and the issue of 
entitlement to TDIU are remanded because they are 
inextricably intertwined with the increased rating issues.  
Moreover, a remand would allow the RO the opportunity to 
inform the veteran of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:

Contact the appropriate VA medical 
facility(ies) to schedule hypertension, 
feet, knee, and chest examinations for 
the veteran.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in denial 
of a claim.  38 C.F.R. § 3.655 (2003).  
The claims file should be made available 
to and reviewed by the examiner(s) prior 
to the examination(s).

The hypertension examiner should obtain 
recent blood pressure readings two or 
more times on at least three different 
days, conduct any further indicated 
studies, note whether the claims folder 
was reviewed before the examination, and 
state a medical opinion as to: i) a full 
description of the effects of the 
service-connected hypertension upon the 
veteran's ordinary activity, including 
employment; ii) whether the veteran's 
hypertension requires continuous 
medication for control; iii) whether the 
veteran's diastolic pressure is 
predominantly 100 or more, 110 or more, 
120 or more, or 130 or more; and 
iv) whether the veteran's systolic 
pressure is predominantly 160 or more, or 
200 or more.  

The feet examiner should x-ray the right 
heel and left foot, conduct any further 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected soft tissue mass, 
lipoma, plantar surface of the right heel 
upon the veteran's ordinary activity, 
including employment; ii) whether the 
veteran's service-connected soft tissue 
mass, lipoma, plantar surface of the 
right heel could significantly limit 
functional ability during flare-ups or on 
extended use of the right heel; iii) loss 
of ranges of motion of the right heel 
portrayed in degrees, including 
additional ranges of motion loss due to 
pain on use or during flare-ups; iv) the 
effects of the service-connected plantar 
calcaneal spur, left foot, status post 
resection upon the veteran's ordinary 
activity, including employment; 
v) whether the veteran's service-
connected plantar calcaneal spur, left 
foot, status post resection could 
significantly limit functional ability 
during flare-ups or on extended use of 
the left foot; vi) loss of ranges of 
motion of the left foot portrayed in 
degrees, including additional ranges of 
motion loss due to pain on use or during 
flare-ups; and vii) if present in the 
right heel and/or left foot, note 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the feet examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The knee examiner should x-ray the left 
knee, conduct any further indicated 
studies; note whether the claims folder 
was reviewed; and state a medical opinion 
as to: i) the effects of the service-
connected chondromalacia of the left knee 
upon the veteran's ordinary activity, 
including employment; ii) whether the 
veteran's service-connected 
chondromalacia of the left knee could 
significantly limit functional ability 
during flare-ups or on extended use of 
the left knee; iii) loss of ranges of 
motion of the left knee portrayed in 
degrees, including additional ranges of 
motion loss due to pain on use or during 
flare-ups; and iv) if present in the left 
knee, note crepitation, less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with 
sitting, standing, and weight-bearing.  
Any opinions expressed by the knee 
examiner must be accompanied by a 
complete rationale.  DeLuca, 8 Vet. App. 
at 206.  

The chest examiner should obtain recent 
pulmonary function tests, conduct any 
further indicated studies, note whether 
the claims folder was reviewed before the 
examination, and state a medical opinion 
as to: i) a full description of the 
effects of the service-connected chronic 
bronchitis with manifestations of chest 
pain upon the veteran's ordinary 
activity, including employment; ii)  
whether the veteran's Forced Expiratory 
Volume in one second (FEV-1) is less than 
40 percent of the predicted value; 
between 40 to 55 percent of the predicted 
value; between 56 to 70 percent of the 
predicted value; or between 71 to 
80 percent of the predicted value; iii) 
whether the ratio of FEV-1 to Forced 
Vital Capacity (FVC) is less than 
40 percent; or between 40 to 55 percent; 
or between 56 to 70 percent; or between 
71 to 80 percent; iv) whether the 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO(SB)) is less than 40 percent 
predicted; 40 to 55 percent predicted; 56 
to 65 percent predicted; or 66 to 80 
percent predicted; and v) if present, 
note maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); cor 
pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary 
hypertension (shown by echo or cardiac 
catheterization); episode(s) of acute 
respiratory failure; and requirements of 
outpatient oxygen therapy.  

The chest examiner should also state a 
medical opinion as to: i) the medical 
classification of a current ventral 
hernia disability, if any, and the data 
for classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that a current 
ventral hernia disability resulted from 
the service-connected bronchitis and 
manifestation of chest pain or an event 
in active service from June 1979 to 
December 1996.  Any opinions expressed by 
the chest examiner must be accompanied by 
a complete rationale.  The RO should 
review the requested examination reports 
and medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The RO must review the claims file and 
ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

After undertaking any additional 
development deemed essential, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
presented to reopen the claim of 
entitlement to service connection for 
mixed astigmatism with questionable 
meridional amblyopia, left eye, ruptured 
vessel and removal of foreign body 
associated with hypertension with 
coronary artery disease; the issue of 
whether new and material evidence has 
been presented to reopen the claim of 
entitlement to service connection for a 
chronic cough; the issue of entitlement 
to service connection for a ventral 
hernia due to service-connected 
bronchitis and manifestation of chest 
pain; the issues of entitlement to 
increased ratings for hypertension with 
coronary artery disease; soft tissue 
mass, lipoma, plantar surface of the 
right heel; plantar calcaneal spur, left 
foot, status post resection; 
chondromalcia of the left knee; and 
chronic bronchitis with manifestations of 
the chest pain; and the issue of 
entitlement to TDIU based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



                            
________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



